Citation Nr: 0630617	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Cleveland, Ohio Regional Office of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the veteran 
service connection for bilateral hearing loss and awarded the 
veteran service connection for PTSD with a 50 percent 
evaluation, effective October 24, 2002.  Jurisdiction of the 
veteran's claim is currently at the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO).

The veteran testified before an RO hearing officer in March 
2005.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Bilateral hearing loss is not etiologically related to 
service, neither was a sensorineural hearing loss manifested 
to a compensable degree within one year after the veteran's 
discharge from service.

3.  On March 31, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal regarding 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD was requested.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
bilateral hearing loss during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in October 2002, after the enactment of the VCAA.  

An RO letter dated in June 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was caused or 
aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In this letter, the veteran also was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Moreover, the Board notes that in a March 2006 Supplemental 
Statement of the Case (SSOC), the veteran was notified of the 
requirements necessary to establish a disability rating and 
an effective date if his claim was granted, meeting the 
requirements of the recent Court of Appeals for Veterans 
Claims (Court) case, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that a service connection claim 
includes the elements of a disability rating and establishing 
an effective date; therefore, the veteran requires notice of 
the requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  Although the veteran received this 
notification after the initial adjudication of his claim, 
because this claim is being denied, the denial renders any 
disability rating and effective date issue moot.  Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and other organic diseases 
of the nervous system, to include a sensorineural hearing 
loss, is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


Analysis

Bilateral Hearing Loss

After review of the evidence of record, the Board finds that 
service connection for the veteran's bilateral hearing loss 
is not warranted because according to the medical evidence of 
record, the veteran's current bilateral hearing loss is not 
found to be etiologically related to his service.  38 C.F.R. 
§ 3.303 (2006).

The service medical records show that upon entrance to 
service, in May 1944, the veteran's whispered voice test 
examination revealed a score of 15/15 bilaterally.  
Separation examination, dated in June 1946, revealed the same 
results for the whispered voice test.  The veteran was not 
found to have hearing loss upon discharge from service.

The veteran's Notice of Separation from the U.S. Naval 
Service shows that he received the Purple Heart Medal, which 
is evidence that he was in combat.  The veteran claims that 
he was exposed to acoustic trauma during military service.  
As the veteran is shown to have been in combat, the Board 
accepts that the veteran was exposed to acoustic trauma in 
service, as his lay statement is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(b) (West 
2002).  Further, the veteran's service medical records show 
that in January 1945, he was injured when an enemy plane 
crash-dived into his ship.  Therefore, the evidence shows 
that he was exposed to loud noise while in service.  Hence, 
the material issue in this case is whether the veteran has a 
current bilateral hearing loss disability that is related to 
his in-service acoustic trauma.

During a May 1999 VA mental health outpatient treatment 
visit, the veteran related that following service, he was 
employed for 27 years at Sears Roebuck as a manager, and then 
for 15 years in sales for Mobil Oil Company.  

A September 2002 VA outpatient medical record shows that the 
veteran had a diagnosis of sensorineural hearing loss.  This 
is the first record to show that the veteran had a diagnosis 
of hearing loss, which is more than a year after his 
discharge from service.  As the veteran was not shown to have 
hearing loss in service or hearing loss to a compensable 
degree within a year after his discharge from service, 
service connection for bilateral hearing loss cannot be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2006).

Further, in July 2003, the veteran underwent a VA 
audiological examination, wherein he stated that the onset of 
his hearing loss began in January 1944 and had become worse 
over the years.  In January 1944, a Japanese bomber exploded 
on his ship.  The veteran noticed that after the incident, he 
had hearing loss.  No ear pathology or ear surgery was 
reported.  Further, the veteran reported that while serving 
in the military, he was exposed to excessive noise when he 
was an ammunition handler on a gun and he was around a gun 
for 18 months and no hearing protection was provided.  After 
the military, he was around excessive noise when he was 
hunting, which occurred only on two or three occasions.  
Hearing aids were issued in September 2002.  Audiological 
examination results in July 2003 revealed normal hearing in 
the right ear up to 500 Hz sloping to a moderate 
sensorineural hearing loss in the mid frequencies and a 
severe to profound sensorineural hearing loss at the high 
frequencies.  The left ear indicated a mild sensorineural 
hearing loss at 250 Hz sloping to a moderate sensorineural 
hearing loss at the mid frequencies and a moderately severe 
sensorineural hearing loss at the high frequencies.  The VA 
examiner stated that she had reviewed the claims folder and 
opined that there had been a five-decade gap between the 
onset of noise exposure and the need for hearing aids.  
Therefore, she found it unlikely that the noise exposure, 
which occurred 50 years prior to the need of hearing aids, 
was a causal factor in the veteran's need for hearing 
amplification.  In her opinion, hearing loss or 
symptomatology would have occurred decades earlier, or at 
least documented, which was not the case in the veteran's 
claims folder.

In March 2005, the veteran testified during an RO hearing and 
explained how he was exposed to loud noise in service.  After 
the incident in service, in which the plane exploded, he 
noticed that his left ear rang and then settled down.  He 
stated that he suffered a concussion at the time of the 
explosion that damaged his right ear and his ear had been 
damaged since that time.  At the hearing, the veteran was 
noted to be wearing hearing amplification.

VA outpatient medical records from May 2004 to March 2005 
show that the veteran was diagnosed with sensorineural 
hearing loss.

A December 2005 private medical record from S.B., D.O., 
F.A.C.S. shows that the veteran was diagnosed with asymmetric 
bilateral sensorineural hearing loss.  The veteran reported 
that his right ear had been worse than his left ear since the 
explosion in service.  S.B., D.O., F.A.C.S. did not render an 
opinion as to the etiology of the veteran's hearing loss.

The Board accepts the July 2003 VA examiner's opinion that 
the veteran's bilateral hearing loss is not related to his 
service as persuasive evidence.  As such, the examiner 
rendered an opinion after a complete review of the veteran's 
claims folder.  Further, she gave reasons and bases for her 
opinion, which is that hearing loss symptomatology or 
documentation of hearing loss would have occurred decades 
earlier if it was related to his acoustic trauma in service.  
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Although the veteran asserts that his right ear 
was damaged after the explosion in service and his current 
hearing loss is related to the explosion and noise exposure 
in service, as a layman, the veteran does not have the 
necessary medical training or expertise to render a medical 
diagnosis or determine the cause of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Therefore, as the veteran has not submitted any medical 
evidence to show that his hearing loss is related to his 
service, and the competent medical evidence shows that his 
hearing loss is not related to service, the Board finds that 
the preponderance of the evidence is against his claim for 
service connection for bilateral hearing loss.

As an additional matter, the Board does note that the veteran 
was engaged in combat while in service.  The provisions of 38 
U.S.C.A. § 1154(b) (West 2002) provide that in the case of 
any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, as detailed above, 
the veteran's service connection claim was not denied on the 
basis of what he contended occurred during active service.  
Rather, his claim was denied because the competent medical 
evidence is against a finding that the claimed bilateral 
hearing loss is related to service.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) would provide no additional 
benefit to the veteran in the instant case.  See Brock v. 
Brown, 10 Vet. App. 155, 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] 
only to the question of service incurrence, 'that is, what 
happened then - not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza, 7 
Vet. App. at 507)); Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 138 (1997) ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition").  Thus, even with the provisions of 
38 U.S.C.A. § 1154(b) (West 2002), there must be competent 
medical evidence of both a current disability and a causal 
nexus to service for service connection to be warranted.

In summary, the Board finds that service connection for the 
veteran's bilateral hearing loss is not warranted.


PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In a March 2006 
written statement, the appellant withdrew his appeal for 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD; hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  The appeal regarding entitlement to an initial evaluation 
in excess of 50 percent for PTSD is dismissed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


